                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN THE MATTER OF                                 Case No. 18-mc-80172-JD

                                   8    Brian Kemp Hilliard #244193
                                                                                         ORDER OF SUSPENSION
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Because Brian Kemp Hilliard has failed to respond to the Order to Show Cause, Brian

                                  14   Kemp Hilliard's membership in the bar of this Court is hereby suspended.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 7, 2019

                                  17                                                 ______________________________________
                                                                                     JAMES DONATO
                                  18                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                 UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    IN THE MATTER OF                                     Case No. 18-mc-80172-JD

                                   5    Brian Kemp Hilliard #244193
                                                                                             CERTIFICATE OF SERVICE
                                   6

                                   7

                                   8

                                   9
                                               I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10   District Court, Northern District of California.
                                  11
                                              That on 1/7/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                  12   copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
Northern District of California
 United States District Court




                                       said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle
                                  13   located in the Clerk's office.
                                  14
                                              Brian Kemp Hilliard
                                  15          2434 Cedarwood Loop
                                              San Ramon, CA 94582
                                  16

                                  17

                                  18   Dated: 1/7/2019
                                  19

                                  20                                                     Susan Y. Soong
                                                                                         Clerk, United States District Court
                                  21

                                  22                                                     By:
                                                                                         __________________________
                                  23                                                     Lisa R. Clark, Deputy Clerk to the
                                                                                         Honorable James Donato
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
